Citation Nr: 0207989	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  97-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
maxillary sinusitis, on appeal from an original grant of 
service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years, and 
retired on February 28, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO), which granted service connection for 
maxillary sinusitis, and assigned a noncompensable rating for 
that disability, effective from March 1, 1995.  The current 
rating of 10 percent was assigned by the St. Petersburg, 
Florida, RO in an April 2000 rating decision, with the same 
effective date of the original grant.

In October 2000, the Board remanded the issues of entitlement 
to an increased rating for the service-connected maxillary 
sinusitis and entitlement to service connection for 
gastroesophageal reflux disease (GERD), for additional 
development.  The additional development was conducted, and 
the RO granted service connection for GERD in a March 2001 
rating decision.  Accordingly, the only issue left for 
appellate consideration is the increased rating issue.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.

2.  The service-connected maxillary sinusitis is currently 
manifested by subjective symptoms that include nasal 
obstruction/congestion, occasional episodes of sinus 
headaches/maxillary pain, clear post-nasal drip, and thick 
mucous, and objective evidence of "very boggy," enlarged, 
and erythematous inferior turbinates, bilateral nasal 
obstruction of about 20 percent in September 1999, which was 
resolved as of March 2001, and mild bilateral crusting.

3.  It is not shown that the symptoms and objective findings 
in this case reflect or approximate a severe maxillary 
sinusitis, or that they are productive of three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for maxillary sinusitis are not met.  38 U.S.C.A. § 
1155 (West 1991 and West Supp. 2001); 38 C.F.R. § 4.97, Part 
4, Diagnostic Code 6513 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.97, Part 4, Diagnostic Code 6513 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's duty to 
assist/notify

Initially, the Board notes that, on November 9, 2000, while 
the present appeal was still pending, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(hereinafter, "the VCAA"), currently codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).

The VCAA is applicable to all claims filed on or after the 
date of its enactment, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is 
therefore applicable to the claim on appeal.
 
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to most claims filed before that date but 
not decided by the VA as of that date.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim for an 
initial rating in excess of 10 percent for maxillary 
sinusitis.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159); and the recent 
decision of Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and its implementing regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has kept the veteran informed of its actions to develop the 
record, of the need for him to submit specific types of 
competent evidence that will substantiate his claim for an 
increased rating, and of the specific reasons for denying his 
claim.  For instance, by letter dated August 19, 1999, the RO 
informed the veteran that a VA medical examination was being 
scheduled to determine the current level of disability, and 
advised him that it was his responsibility to report for that 
examination and that, if he wished the examination to be re-
scheduled, the RO personnel would do their best to 
accommodate his schedule.  Having had the veteran examined in 
September 1999, the RO contacted him again, by letter dated 
April 21, 2000, to inform him of the grant of a 10 percent 
rating for his service-connected disability, retroactive to 
the day immediately following the date of his separation from 
active military service.  The RO also asked the veteran, by 
letter dated December 21, 2000, to identify all sources of 
medical treatment for his service-connected maxillary 
sinusitis, providing names of treating physicians, addresses, 
and dates of treatment.  He was thereby advised that the RO 
would help him obtain that evidence if he completed and 
returned a release form for each such private medical health 
care provider.  It was stressed that the veteran had to make 
sure to supply the complete name and mailing address, 
including Zip Code, of each private physician.  The veteran 
was also asked in that letter to provide the name and 
location, and dates of treatment, of any VA medical facility 
where he may have received treatment for his maxillary 
sinusitis.  No reply to that letter was received by the RO, 
as noted in a Supplemental Statement of the Case (SSOC) that 
was issued by the RO in April 2001 (mistakenly dated as April 
2000).  More recently, by letter dated February 16, 2001, the 
RO again contacted the veteran to inform him that he would be 
scheduled again for a medical examination to determine his 
current level of disability.  That examination was conducted 
in March 2001.

In addition to the above, it is noted that the veteran was 
advised, in the SSOCs that were issued in April 2000 and 
April 2001, of the RO's rationale for the continued denial of 
his claim for a rating exceeding 10 percent for his maxillary 
sinusitis, and of the evidence that was needed to warrant the 
benefit sought on appeal.  Also, the veteran was advised of 
his right to have a hearing before an RO officer or a member 
of the Board, but he declined this right, in a VA Form 9 that 
was received at the RO in July 1998.  Since his filing of his 
claim for service connection in February 1996, the veteran 
has been afforded four VA specialized medical examinations, 
to ascertain the severity of the service-connected 
disability.  Also, the Board notes that the veteran has not 
identified any additional pertinent evidence that may be 
available but not yet part of the record.  Thus, no 
additional assistance to the veteran is necessary under the 
VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

Factual background

At the outset, the Board notes that because the veteran has 
perfected an appeal as to the initial rating assigned 
following the May 1998 award of service connection for 
maxillary sinusitis, VA is required to evaluate all the 
pertinent and competent evidence produced during the entire 
period of time between the effective date of the initial 
grant of service connection until the present, and to 
consider the potential for staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

A review of the file reveals that the veteran filed his claim 
for service connection for sinusitis in February 1996.  He 
was promptly examined by VA, in March 1996.  The report of 
that examination reveals a history of pain, pressure and 
tenderness in the mid-face, particularly at night.  The 
veteran, however, said that he had been on no specific 
medications and that he had had no sinus or nasal surgery.  
He also complained of nasal obstruction and periorbital and 
forehead pressure.  On examination, the veteran had rather 
large, generous and erythematous turbinates.  The external 
nose was clear and the nasal vestibule was large, 
bilaterally.  The septum had a very minor deviation to the 
right, with no spur.  The floor of the nose, the inferior 
meatus, the middle meati, and the middle turbinates, were all 
clear.  The inferior turbinates were "very boggy," right 
greater than left, and erythematous, with a "clearish" 
white discharge, greater on the right, but with no obvious 
sinus infection.  The sphenoethmoidal recess, the olfactory 
area, and the superior turbinates were difficult to assess 
because the examination was "limited."  The paranasal 
sinuses were nontender.  X-Rays (three views) showed rather 
clear nasal cavity and sinuses, and the diagnoses were listed 
as hypertrophic turbinates and rhinitis, probably allergic in 
origin. 

On VA re-examination in August 1997, the veteran complained 
of sinus headaches, pressure, and drainage nearly daily.  He 
denied a history of facial, nasal, or sinus trauma or 
surgery, and said that he did not take any medications for 
this condition.  He also complained of nasal congestion.  On 
objective examination, there were no structural abnormalities 
noted.  The external nose, nasal vestibule, and floor of the 
nose were all normal, and the septum was straight.  The 
inferior meatus and middle meati had no drainage.  The 
inferior turbinates were large, decongested well, and were 
somewhat "boggy appearing."  The middle turbinates were 
large, pale, and "boggy," and the superior turbinates had 
no obvious changes.  The sphenoethmoid recess had no 
drainage, the olfactory area was not visualized, and the 
paranasal sinuses were nontender.  Sinus films from July 
1997, which the veteran brought for the examiner to review, 
were interpreted as normal.  The "diagnosis" section was 
filled out as follows:

The [veteran] has complaints of sinus 
headaches, pain and pressure, as well as 
drainage, nearly daily since his time in 
the military. 

On VA re-examination in September 1999, the veteran 
complained of bilateral nasal congestion, clear post-nasal 
drip, and headache localized to the frontal and left retro-
orbital regions.  He also complained of some sore throat but 
denied purulent postnasal drip, cough, or significant 
rhinorrhea.  His nasal symptoms had been more severe in the 
morning and more troublesome in the past year.   He was 
currently on Vancenase, Atrovent, and Amoxicillin for 
management of what was believed to be an acute infection.  
Previously, he had been tried on a number of oral 
decongestants without significant improvement.  During 
service, he had been treated for repeated bouts of sinusitis, 
perhaps three or four times per year.  He denied significant 
problems with pharyngitis or tonsillitis, although he did 
occasionally had a sore throat.  He denied speech problems, 
but reported occasional dyspnea, which he related to his 
sinusitis.  He had some mild to moderate allergic symptoms, 
including intermittent sneezing and itchy eyes.

The above report further reveals that, on examination, the 
external nose appeared normal and the septum was fairly 
straight.  There were moderate spurs located inferiorly on 
both sides.  The inferior turbinates were markedly enlarged 
and fairly erythematous and edematous.  Nasal obstruction was 
estimated at 20 percent, bilaterally.  The veteran had mild 
bilateral crusting, but no gross purulence.  Tonsils were 
erythematous and mildly inflamed, but symmetric.  There were 
no lesions within the oral cavity.  Palpation of the neck 
revealed no lymphadenopathy or masses, and a mirror exam of 
the hypopharynx and larynx was unremarkable.  In the 
"Assessment and Plan" section, the examiner noted that the 
veteran had chronic rhinosinusitis by history; that he 
related frequent infections requiring antibiotic therapy; 
that there was no history of sinonasal surgery; that there 
was evidence of allergic rhinitis as well as some partially 
treated sinusitis and an acute episode of tonsillitis; that 
the veteran was being treated with appropriate antibiotic 
therapy as well as a nasal steroid; and that it was 
recommended that the veteran continue his current medical 
therapy.

The veteran was re-examined by VA again in March 2001.  
According to the report of this most recent examination, the 
veteran provided a 10 to 12-year history of macular 
sinusitis.  He said he had been told that he had some 
blockage in his sinus, given medication, and told that if the 
medications and prescriptions didn't help, he would possibly 
need surgery in the future.  He said that the medications 
worked well as long as he took them on an "as needed" 
basis.  The sinuses involved were noted to be both 
maxillaries.  They occasionally interfered with his breathing 
when he got up, particularly when he woke up in the morning, 
and he took medication for this.   He denied any anterior 
discharge and stated that he frequently had a postnasal drip 
of thick mucous.  He denied any trouble breathing, except 
upon heavy exertion and when he first woke up in the morning, 
when he had sinus blockage for which he used Vancenase.  He 
also took Ativan and saline nasal sprays on an "as need" 
basis.  He had had no surgery and did not require a 
respirator.  He had no associated speech impairment.  He 
would occasionally have a headache, which he said would occur 
once or twice a week, rating as five to six on a scale of one 
through ten.  He stated that the maxillary pain that he 
suffered every morning upon waking up would usually be a 
seven or an eight on a scale of one through ten, relieved 
considerably by using the Vancenase nasal spray.  He denied 
any allergies, but he said that if the pollen count was high, 
it seemed to affect his sinuses more.  He did not see a 
physician on a regular basis.

Physical examination of the veteran showed no nasal 
obstruction and no evidence of any maxillary sinus tenderness 
to pressure.  There was slight bilateral nasal membrane 
crusting, but no evidence of purulent discharge.  Chronic 
bilateral maxillary sinusitis, originating primarily from the 
sinus area, was diagnosed.

Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2001).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2001).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2001).

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The diagnostic codes addressing the rating of service-
connected disabilities of the respiratory system were amended 
effective October 1996, while the present appeal was pending.  
Therefore, the veteran is entitled to have his claim 
evaluated under the rating criteria in effect before and 
after that amendment, and to have the criteria more favorable 
to him applied to his case.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

Under the "old" rating criteria, a 10 percent rating was 
warranted for moderate maxillary sinusitis, with discharge or 
crusting or scabbing and infrequent headaches; a 30 percent 
rating would be warranted for severe maxillary sinusitis, 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge, or crusting 
reflecting purulence; and a 50 percent rating would be 
warranted for post-operative maxillary sinusitis, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  38 C.F.R. § 4.97, Part 4, Diagnostic Code 6513 
(1996).

Under the "new" rating criteria, a 10 percent rating is 
warranted when there is evidence of one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting; a 30 
percent rating would be warranted when there is evidence of 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting; and 50 percent maximum rating 
would be warranted following radical surgery with chronic 
osteomyelitis, or with near constant sinusitis characterized 
by headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.97, Part 4, Diagnostic Code 6513 (2001).

The competent evidence in the file confirms the current 
manifestation of maxillary sinusitis, with subjective 
symptoms including nasal obstruction/congestion, occasional 
sinus headaches/maxillary pain, clear post-nasal drip of 
thick mucous, and objective evidence of "very boggy," 
enlarged, and erythematous inferior turbinates, bilateral 
nasal obstruction of about 20 percent in September 1999, 
which was, however, already resolved as of March 2001, and 
mild bilateral crusting.  

Notwithstanding the above, there is no objective evidence in 
the file of purulent discharge, the paranasal sinuses have 
been described as nontender, and the veteran has not reported 
any incapacitating episodes, nor frequent and severe 
headaches.  It appears that the symptoms more nearly 
approximate the criteria for the rating of 10 percent, under 
both the old and the new criteria, as the above symptoms and 
objective findings can be interpreted as reflecting evidence 
of a moderate maxillary sinusitis, with crusting and 
infrequent headaches, as well as evidence of three to six 
non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and mild bilateral 
crusting.

In reviewing the medical evidence of record under the old 
rating criteria, the Board finds that it is not shown that 
the symptoms and objective findings in this case reflect or 
approximate a severe maxillary sinusitis, insofar as there 
are no frequently incapacitating recurrences, nor evidence of 
severe and frequent headaches, with associated purulent 
discharge.  As noted, there is evidence of bilateral 
crusting, but it is mild and this is a symptom that is 
already contemplated under 10 percent rating that is 
currently in effect.

In reviewing the medical evidence of record under the new 
rating criteria, the Board finds that it is not shown that 
the symptoms and objective findings in this case are 
productive of three or more incapacitating episodes of 
sinusitis per year requiring prolonged antibiotic treatment, 
or more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent 
discharge.  Again, the crusting noted in this case is mild 
and it is already contemplated under the 10 percent rating 
that is currently in effect.

In view of the above, the Board concludes that the schedular 
criteria for an initial rating in excess of 10 percent for 
maxillary sinusitis are not met.  The Board has also 
considered the potential for staged ratings, as discussed in 
the Fenderson case, but staged ratings are clearly not 
warranted in the present case insofar as there is no 
competent evidence of record that would warrant a rating 
exceeding 10 percent at any point in time between March 1, 
1995, and the present.


ORDER

An initial rating in excess of 10 percent for maxillary 
sinusitis is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

